  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )       CRIMINAL ACTION NO.
        v.                            )         2:17cr482-MHT
                                      )              (WO)
WILLIAM RODRIQUEZ FORD                )

                           OPINION AND ORDER

    This      case    is   before     the    court    on    a   motion    to

continue      filed   by    defendant       William   Rodriquez       Ford.

For the reasons set forth below, the court finds that

jury selection and trial, now set for November 5, 2018,

should be continued pursuant to 18 U.S.C. § 3161(h)(7)

to December 3, 2018.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited      by   the   requirements         of   the   Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
           public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared   before  a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         §     3161(h)(7)(A).            In   granting      such      a

continuance,         the    court   may    consider,           among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”    § 3161(h)(7)(B)(i),           or    “would    deny        counsel

for the defendant or the attorney for the Government

the      reasonable         time    necessary            for      effective

preparation, taking into account the exercise of due

diligence.”         § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and                Ford in a speedy trial.

First,    the       court   concludes      that      a   continuance        is

                                    2
warranted to allow Ford’s counsel a reasonable amount

of time to prepare fully and effectively for trial.

Defense     counsel       did    not       file    a   trial       brief   in

anticipation that Ford was going to change his plea

from not guilty to guilty.                 Ford gave the court notice

of    his   intent     to       change      his    plea,     but     at    his

change-of-plea hearing on October 31, he decided not to

change his plea.            Second, the court concludes that a

continuance is warranted to allow Ford to have a joint

trial with his co-defendant Cyrus Phyfier on December

3.    Ford believes a joint trial would be in his best

interest    given     the    facts     and     state   of    the    evidence

against     him.      A     joint      trial      would     also    preserve

judicial economy and duplicative evidence in separate

trials.      Moreover, the Speedy Trial Act excludes from

the    70-day      period       a     continuance         granted     to     a

co-defendant as to whom the time for trial has not run

and no motion for severance has been granted.                         See 18

U.S.C. § 3161((h)(6).               The court granted co-defendant

Phyfier’s motion to continue the trial from November 5



                                       3
until December 3. Phyfier’s time for trial has not run

and no motion for severance has been filed.

                                ***

      Accordingly, it is ORDERED as follows:

      (1) Defendant William Rodriquez Ford’s motion to

continue (doc. no. 285) is granted.

      (2)   The   jury    selection   and   trial   for   defendant

Ford,   now   set   for    November   5,    2018,   are   reset   for

December 3, 2018, at 10:00 a.m., in Courtroom 2FMJ of

the   Frank   M.    Johnson    Jr.    United   States     Courthouse

Complex, One Church Street, Montgomery, Alabama.

      DONE, this the 2nd day of November, 2018.

                                    /s/ Myron H. Thompson____
                                 UNITED STATES DISTRICT JUDGE




                                 4
